— Motion for extension of time granted to July 2,1993; cross motion to dismiss appeal as moot denied with leave to renew after determination of the appeal from the order terminating parental rights. Memorandum: We are unable to conclude that the appeal from the order adjudicating that respondent neglected his child is moot. Should respondent prevail on the pending appeal from the later order terminating his parental rights, the neglect adjudication may not be moot. Petitioner and the law guardian may renew the motion to dismiss after the appeal from the order terminating parental rights is determined. Present — Denman, P. J., Callahan, Pine, Doerr and Boomer, JJ. (Filed Jan. 29, 1993.)